                       UNITED STATES DISTRICT COURT
                           DISTRICT OF MONTANA
                             BILLINGS DIVISION


MARCIA MARSHALL,                               Case No. CV-18-075-BLG-SPW

                     Plaintiff,               JUDGMENT IN A CIVIL CASE

 vs.

SAFECO INSURANCE COMPANY
OF ILLINOIS, and MID-CENTURY
INSURANCE COMPANY

                     Defendants.

        Jury Verdict. This action came before the Court for a trial by jury. The
 issues have been tried and the jury has rendered its verdict.

 X     Decision by Court. This action came before the Court for bench trial,
 hearing, or determination on the record. A decision has been rendered.

      IT IS ORDERED that the proposed Findings and Recommendations entered
 by United States Magistrate Judge Cavan (Doc. 34) are ADOPTED IN FULL.

     IT IS FURTHER ORDERED that Plaintiff’s Motion to Remand (Doc. 25) is
 GRANTED.

       IT IS HEREBY ORDERED that this matter be remanded to Montana’s Sixth
 Judicial District Court, Park County, under Cause No. DV 13-00169.

       Dated this 26th day of November, 2018.

                                  TYLER P. GILMAN, CLERK

                                  By: /s/ Julie Collins
                                  Julie Collins, Deputy Clerk
